          Case 1:21-mj-00565-ZMF Document 15 Filed 09/09/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                       :
                                                :
                   v.                           : MAGISTRATE NO. 21-MJ-565 (ZMF)
                                                :
 JEFFREY SCOTT BROWN,                           :
                                                :
                          Defendant.            :


                        UNOPPOSED MOTION FOR TRANSPORT ORDER

         The United States of America, by and through the undersigned Assistant United States

 Attorney, respectfully requests that this Court enter an Order directing the United States

 Marshals Service to transport defendant Jeffrey Scott Brown from the Central District of

 California to the District of Columbia for further proceedings on the Complaint filed against

 him, charging the defendant with Inflicting Bodily Injury on Certain Officers (18 U.S.C. §§

 111(a) and (b)) (including while using a dangerous weapon); Civil Disorder, in violation of 18

 U.S.C. § 231(a)(3); Entering and Remaining in a Restricted Building or Grounds, Disorderly

 and Disruptive Conduct in a Restricted Building or Grounds, and Engaging in Physical Violence

 in a Restricted Building or Grounds (18 U.S.C. §§ 1752(a)(1), (2), and (4); and Disorderly

 Conduct on Capitol Grounds, Impeding Passage Through the Capitol Grounds or Buildings, and

 Act of Physical Violence in the Capitol Grounds or Buildings (40 U.S.C. § 5104(e)(2)(D), (E),

 and (F)). In support of its motion, the United States states as follows:

         1.        On August 26, 2021, the defendant, Jeffrey Scott Brown, was arrested in his home

state of California on an arrest warrant issued in the United States District Court for the District

of Columbia in connection with a Criminal Complaint charging the defendant with the above-

listed offenses.
                                                   1
         Case 1:21-mj-00565-ZMF Document 15 Filed 09/09/21 Page 2 of 3




        2.     Defendant Brown made his initial appearance on August 26, 2021 before a

magistrate judge in the Central District of California. At his initial appearance, the government

made a motion to detain the defendant without bond pending trial.

        3.     On August 26, 2021, a magistrate judge in the Central District of California held

a detention hearing. At the conclusion of the hearing, the magistrate judge denied the

government’s motion to detain the defendant without bond pending trial and released him.

        4.     An Assistant United States Attorney for the Central District of California orally

moved to stay the defendant’s release pending an appeal by the government. The magistrate judge

denied that request.

        5.     The United States filed in this Court an Emergency Motion to Review the Court’s

Release Order on August 26, 2021.

        6.     On September 3, 2021, Acting Chief Judge Rudolph Contreras Issued an Order

Granting the Government’s Motion to Revoke Release Order (ECF 13). The Court ordered

Defendant Brown to report to the federal courthouse in California by September 7, 2021.

        7.     On September 7, 2021, Defendant Brown turned himself in in California.

        8.     In order to have the Defendant transferred to the District of Columbia, to resolve

the pending charges, and to conduct further proceedings in this matter, the defendant, who

remains detained, needs to be transported to the District of Columbia by the United States

Marshals Service.

        Accordingly, the United States moves this Court to issue an Order directing the United

 States Marshals Service to transport defendant Jeffrey Scott Brown forthwith to the District of

 Columbia for further proceedings.

                                      Respectfully submitted,


                                                2
Case 1:21-mj-00565-ZMF Document 15 Filed 09/09/21 Page 3 of 3




                      CHANNING D. PHILLIPS
                      ACTING UNITED STATES ATTORNEY


                     By:   /s/ Mitra Jafary-Hariri
                           MITRA JAFARY-HARIRI
                           Assistant United States Attorney
                           Detailee
                           MI Bar No. P74460
                           211 W. Fort Street, Suite 2001
                           Detroit, MI 48226
                           mitra.jafary-hariri@usdoj.gov
                           (313) 226-9632




                              3
